Citation Nr: 1135466	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for status post bankart procedure reconstructive surgery, left shoulder with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for status post bankart procedure reconstructive surgery, left shoulder with scar, assigning a 20 percent rating effective March 2, 2006.

In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The left shoulder disability is manifested by abduction and flexion most severely limited to 90 degrees due to pain, history of recurrent dislocations, and some functional impairment due to pain.


CONCLUSION OF LAW

The criteria for an initial increased rating higher than 20 percent for status post bankart procedure reconstructive surgery, left shoulder with scar, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Plate I, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Disagreement

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Two March 2006 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  One of these letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records and provided the Veteran with an opportunity to testify.  The Veteran has submitted a private treatment record.  There is no indication of any additional relevant evidence that has not been obtained.  A QTC examination was conducted in June 2006.  There is no evidence that this examination was inadequate.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner elicited the Veteran's symptoms, conducted a thorough examination, and provided a diagnosis.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.




II.  Analysis

The RO granted service connection for status post bankart procedure reconstructive surgery, left shoulder with scar, in September 2006, assigning a 20 percent rating, effective March 2, 2006.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side; and a 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side; and a 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.  The Veteran reported during the June 2006 QTC examination that he was right-handed; thus, his right shoulder is considered the major side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  38 C.F.R. § 4.71a, Plate I.

A June 2006 VA examination report shows that on physical examination active range of motion in the left shoulder was flexion to 120 degrees with pain at 110 degrees, and abduction to 110 degrees with pain at 100 degrees.  There was an estimate of an additional 0 degrees loss of flexion and abduction due to increased pain, fatigue, weakness, and lack of endurance after repetitive movement.  X-rays showed metallic anchors present in the scapula adjacent to the glenoid fossa, representing postoperative change; no acute abnormality was noted.  The diagnosis was Bankart lesion status post reconstructive shoulder surgery, left shoulder.

A June 2009 private examination report shows that flexion in the left shoulder was to 90 degrees.  Abduction was to 90 degrees.  There was no impingement.  

The medical evidence shows that the range of motion in the shoulder is most severely limited to 90 degrees of abduction and flexion.  This does not warrant an evaluation higher than 20 percent under Diagnostic Code 5201.
 
The other diagnostic codes addressing the shoulder that allow for an evaluation higher than 20 percent do not apply.  The medical evidence does not show ankylosis of the scapulohumeral articulation under Diagnostic Code 5200.   Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

The medical evidence does not show malunion of the humerus or any present recurrent dislocation at the scapulohumeral joint with frequent episodes of guarding of all arm movements as contemplated under Diagnostic Code 5202.  STRs show that the Veteran originally injured his left shoulder by dislocating it when he fell while pulling on a large rope in May 1993.  He treated it with a sling and pain medication.  Physical therapy was ordered.  In November 1993, he dislocated the left shoulder again while performing physical training exercises.  He reported a history of three or four left shoulder dislocations since May 1993.  X-rays showed a Bankart lesion.  The assessment was left shoulder anterior instability, recurrent dislocations.  In January 1994, the Veteran underwent a left shoulder anterior reconstruction with Bankart repair.  The June 2006 examination report shows that the Veteran reported that the shoulder felt like it "comes out of the socket" and that this had happened "at different times."  The November 2006 notice of disagreement (NOD) contains the following statement:  "I am having more problems with my injury by recently dislocating my left shoulder again."  The June 2009 examination report contains the following notation:  "How did your pain start?  Dislocation 7 times."  During the June 2011 hearing, the Veteran stated that the condition of his left shoulder was the same as it had been at the time of the private June 2009 examination, and that he did not need another VA examination.  While the record shows a history of recurrent dislocation, there have been none since 2006, nor are there frequent episodes of guarding of all arm movements.  Thus, a rating higher than 20 percent does not apply under Diagnostic Code 5202.

A separate neurological rating for the left shoulder also is not warranted.  At the beginning of the June 2009 examination, the Veteran denied any left arm numbness, but later in the examination he reported numbness since his left shoulder surgery.  The examination showed cervical spine reflexes of 1+, and there was decreased 5th finger pinprick sensation.  However, the Veteran was not diagnosed with a neurological disease and sensation was otherwise normal.  Although the doctor reported an abnormal motor exam "due to lack of full mobility," muscle strength was 5 out of 5.  There was no evidence of muscular atrophy.

Additionally, consideration has been given to the scar noted at the June 2006 QTC examination.  However, that examiner noted that the scar measured 12 by 3 centimeters with hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.   There is no evidence that it was unstable or manifested by any of the other qualifying characteristics such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2010).

The level of impairment associated with the left shoulder disability has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for a 20 percent evaluation.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on the medical evidence of record.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of pain in the left shoulder including painful motion, but this impairment is contemplated by the 20 percent evaluation assigned.  Thus, the left shoulder disability is properly evaluated.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Thus, the medical evidence shows that a rating higher than 20 percent is not warranted for the left shoulder disability.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability.  While the November 2006 notice of disagreement states that the Veteran anticipated additional surgery "with the possibility of job dismissal directly related to this injury," there is no indication that the Veteran has had any surgery or missed any work.  The evidence does not rise to the level of marked interference with employment solely due to the left shoulder disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The record reflects that the Veteran works as a police officer on a full-time basis.  Therefore, any inferred TDIU claim is inapplicable in this case.






ORDER

Entitlement to an initial increased evaluation for a status post bankart procedure reconstructive surgery, left shoulder with scar, rated as 20 percent disabling, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


